Case 1:18-cv-25240-DPG Document 1 Entered on FLSD Docket 12/13/2018 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                       Case No. _______

  DISH NETWORK L.L.C.
  and NAGRASTAR LLC,

         Plaintiffs,

   v.

  FABIAN PAVON and
  CHANDANI BACCHUS,

         Defendants.
                                                /

                                   PLAINTIFFS’ COMPLAINT

         Plaintiffs DISH Network L.L.C. (“DISH”) and NagraStar LLC (“NagraStar”) file this

  complaint against the above-named Defendants and state as follows:

                                             PARTIES

         1.      Plaintiff DISH is a Colorado limited liability company with its principal place of

  business located at 9601 South Meridian Blvd., Englewood, Colorado 80112.

         2.      Plaintiff NagraStar is a Colorado limited liability company with its principal place

  of business located at 90 Inverness Circle East, Englewood, Colorado 80112.

         3.      Defendants Fabian Pavon and Chandani Bacchus are individuals believed to be

  residing at 16111 SW 102nd Ave., Miami, Florida 33157.

                                  JURISDICTION AND VENUE

         4.      This action alleges violations of the Digital Millennium Copyright Act, 17 U.S.C.

  § 1201 et seq., the Federal Communications Act, 47 U.S.C. § 605 et seq., and the Electronic

  Communications Privacy Act, 18 U.S.C. § 2511 et seq. Subject matter jurisdiction is proper in

  this Court pursuant to 28 U.S.C. §§ 1331 and 1338.


                                               1
Case 1:18-cv-25240-DPG Document 1 Entered on FLSD Docket 12/13/2018 Page 2 of 10



         5.      Defendants reside in and regularly conduct business in the State of Florida, and

  therefore are subject to this Court’s personal jurisdiction.

         6.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because Defendants

  reside in this judicial district, § 1391(b)(2) because a substantial part of the events giving rise to

  DISH and NagraStar’s claims occurred in this district, and § 1391(b)(3) because Defendants are

  subject to personal jurisdiction in this district. Venue is also proper in this Court under 28

  U.S.C. § 1400(a) because this case asserts claims relating to the protection of copyrighted works.

                                    NATURE OF THE ACTION1

         7.      Defendants have been circumventing DISH and NagraStar’s security system and

  receiving DISH’s satellite broadcasts of copyrighted television programming without payment of

  the required subscription fee. Defendants accomplished this in part by subscribing to a pirate

  television service known as NFusion Private Server (“NFPS”). Through NFPS, Defendants

  illegally obtained NagraStar’s control words or “keys,” which they then used to decrypt DISH’s

  satellite signal and view DISH programming without authorization. Defendants’ acts violate the

  Digital Millennium Copyright Act, Federal Communications Act, and the Electronic

  Communications Privacy Act, as set forth below.




  1
    The allegations made by DISH and NagraStar concerning the whereabouts and wrongful
  conduct of Defendants are based on the investigation completed to date, and with the reasonable
  belief that further investigation and discovery in this action will lead to additional factual
  support. DISH and NagraStar reserve the right to supplement or amend its claims and the basis
  for those claims, with leave of court if necessary, as additional investigation and discovery is
  conducted.


                                                 2
Case 1:18-cv-25240-DPG Document 1 Entered on FLSD Docket 12/13/2018 Page 3 of 10



               DISH NETWORK SATELLITE TELEVISION PROGRAMMING

         8.      DISH is a multi-channel video provider that delivers video, audio, and data

  services to approximately 14 million customers throughout the United States, Puerto Rico, and

  the U.S. Virgin Islands via a direct broadcast satellite system.

         9.      DISH uses high-powered satellites to broadcast, among other things, movies,

  sports, and general entertainment services to consumers who have been authorized to receive

  such services after payment of a subscription fee, or in the case of a pay-per-view movie or

  event, the purchase price.

         10.     DISH contracts for and purchases the distribution rights for most of the

  programming broadcast on the DISH platform from providers such as network affiliates, motion

  picture distributors, pay and specialty broadcasters, cable networks, sports leagues, and other

  holders of programming rights.

         11.     The works broadcast by DISH are copyrighted. DISH and NagraStar have the

  authority of the copyright holders to protect the works from unauthorized reception and viewing.

         12.     DISH programming is digitized, compressed, and scrambled prior to being

  transmitted to multiple satellites located in geo-synchronous orbit above Earth. The satellites,

  which have relatively fixed footprints covering the United States and parts of Canada, Mexico,

  and the Caribbean, relay the encrypted signal back to Earth where it can be received by DISH

  subscribers that have the necessary equipment.

         13.     A DISH satellite television system consists of a compatible dish antenna, receiver,

  smart card which in some instances is internalized in the receiver, television, and cabling to

  connect the components. DISH provides receivers, dish antenna, and other digital equipment for




                                                 3
Case 1:18-cv-25240-DPG Document 1 Entered on FLSD Docket 12/13/2018 Page 4 of 10



  the DISH system.       Smart cards and other proprietary security technologies that form a

  conditional access system are supplied by NagraStar.

         14.     Each DISH receiver and NagraStar smart card is assigned a unique serial number

  that is used by DISH when activating the equipment and to ensure the equipment only decrypts

  programming the customer is authorized to receive as part of his subscription package and pay-

  per-view purchases.

         15.     The NagraStar conditional access system performs two interrelated functions in

  the ordinary course of its operation: first, subscriber rights management, which allows DISH to

  “turn on” and “turn off” programming a customer has ordered, cancelled, or changed; and

  second, protection of the NagraStar control words that descramble DISH’s satellite signal, which

  in turn prevents unauthorized decryption of DISH programming.

         16.     An integral part of NagraStar’s conditional access system is a smart card having a

  secure embedded microprocessor. The DISH receiver processes an incoming DISH satellite

  signal by locating an encrypted part of the transmission known as the NagraStar entitlement

  control message and forwards it to the smart card. Provided the subscriber is tuned to a channel

  he is authorized to watch, the smart card uses its decryption keys to unlock the message,

  uncovering a NagraStar control word. The control word is then transmitted back to the receiver

  to decrypt the DISH satellite signal.

         17.     Together, the DISH receiver and NagraStar smart card convert DISH’s encrypted

  satellite signal into viewable programming that can be displayed on the attached television of an

  authorized DISH subscriber.




                                               4
Case 1:18-cv-25240-DPG Document 1 Entered on FLSD Docket 12/13/2018 Page 5 of 10



                       PIRACY OF DISH NETWORK PROGRAMMING

         18.     The term “piracy” (or signal theft) is used throughout the pay-tv industry to refer

  to the circumvention of security technology protecting a pay-tv signal and/or the unauthorized

  reception, decryption, or viewing of a pay-tv signal. A form of satellite piracy exists that goes by

  several names including “control word sharing,” “Internet key sharing,” or more simply “IKS.”

         19.     With IKS, once piracy software is loaded onto an unauthorized receiver, the end

  user connects the receiver to the Internet via a built-in Ethernet port or an add-on dongle. The

  Internet connection automatically updates piracy software on the receiver and contacts a

  computer server that provides the necessary NagraStar control words.

         20.     The computer server, called an “IKS server,” has multiple, subscribed NagraStar

  smart cards connected to it, and thus the ability to provide the control words. Access to an IKS

  server typically requires a valid passcode. Once access has been obtained, control words are sent

  from the IKS server over the Internet to an unauthorized receiver, where they are used to decrypt

  DISH’s signal and view programming without paying a subscription fee.

                            DEFENDANTS’ WRONGFUL CONDUCT

         21.     NFPS is a subscription-based IKS service, whereby members purchase a

  subscription to the IKS service to obtain the control words that are used to circumvent the DISH

  and NagraStar security system and receive DISH’s satellite broadcasts of television

  programming without authorization.

         22.     Digital TV is a Dominican Republic company that sold subscriptions to NFPS.

  Digital TV provided Plaintiffs with copies of their business records pertaining to Defendants.

  Digital TV’s records show that Defendants purchased multiple subscriptions to NFPS within the

  statute of limitations for each claim that DISH and Nagra are bringing against Defendants. Each




                                                5
Case 1:18-cv-25240-DPG Document 1 Entered on FLSD Docket 12/13/2018 Page 6 of 10



  NFPS subscription that Defendants purchased is believed to have been valid for a one year

  period of time.

         23.        Defendants accessed the NFPS service by using an unauthorized receiver loaded

  with piracy software. Each time Defendants tuned their unauthorized receiver to an encrypted

  DISH channel, the receiver requested the NagraStar control word for that particular channel from

  the NFPS server. The NFPS server returned the control word to Defendants. Defendants used

  the control word to decrypt DISH and NagraStar’s satellite signal and view DISH programming

  without having to purchase a subscription.

         24.        Defendants’ actions cause actual and imminent irreparable harm for which there

  is no adequate remedy at law. Through IKS piracy, Defendants enjoy unlimited access to DISH

  programming, including premium and pay-per-view channels, causing lost revenues that cannot

  be fully calculated.     In addition, Defendants’ actions damage the business reputations and

  goodwill of DISH and NagraStar, and result in the need for costly and continuous security

  updates, investigations, and legal actions aimed at stopping satellite piracy.

                                        CLAIMS FOR RELIEF

                                               COUNT I

      Circumventing An Access Control Measure In Violation Of The Digital Millennium

                                 Copyright Act, 17 U.S.C. § 1201(a)(1)

         25.        DISH and NagraStar repeat and reallege the allegations in paragraphs 1-24.

         26.        Defendants have been circumventing the DISH security system in violation of 17

  U.S.C. § 1201(a)(1) by the acts set forth above, including their receipt of NagraStar’s control

  words from NFPS, and their use of those pirated control words to decrypt DISH’s satellite

  transmissions of television programming.




                                                 6
Case 1:18-cv-25240-DPG Document 1 Entered on FLSD Docket 12/13/2018 Page 7 of 10



         27.     The DISH and NagraStar security system is a technological measure that

  effectively controls access to, copying, and distribution of copyrighted works. Defendants’

  actions that constitute violations of 17 U.S.C. § 1201(a)(1) were performed without the

  permission, consent, or authorization of DISH, NagraStar, or any owner of copyrighted

  programming broadcast on the DISH platform.

         28.     Defendants violated 17 U.S.C. § 1201(a)(1) willfully and for the purpose of

  commercial advantage or private financial gain.

         29.     Defendants knew or should have known their actions were illegal and prohibited.

  Such violations have and will continue to cause damage to DISH and NagraStar in an amount to

  be proven at trial. Unless restrained and enjoined by the Court, Defendants will continue to

  violate 17 U.S.C. § 1201(a)(1).

                                             COUNT II

               Receiving Satellite Signals Without Authorization in Violation of the

                         Federal Communications Act, 47 U.S.C. § 605(a)

         30.     DISH and NagraStar repeat and reallege the allegations in paragraphs 1-24.

         31.     Through NFPS, Defendants have been receiving NagraStar’s control words and

  DISH’s satellite transmissions of television programming for their own benefit and without

  authorization in violation of 47 U.S.C. § 605(a).

         32.     Defendants violated 47 U.S.C. § 605(a) willfully and for purposes of commercial

  advantage or private financial gain.

         33.     Defendants knew or should have known their actions were illegal and prohibited.

  Such violations have and will continue to cause damage to DISH and NagraStar in an amount to




                                                7
Case 1:18-cv-25240-DPG Document 1 Entered on FLSD Docket 12/13/2018 Page 8 of 10



  be proven at trial. Unless restrained and enjoined by the Court, Defendants will continue to

  violate 47 U.S.C. § 605(a).

                                              COUNT III

          Intercepting Satellite Signals in Violation of the Electronic Communications

                           Privacy Act, 18 U.S.C. §§ 2511(1)(a) and 2520

         34.     DISH and NagraStar repeat and reallege the allegations in paragraphs 1-24.

         35.     Through NFPS, Defendants have been intercepting NagraStar’s control words and

  DISH’s satellite transmissions of television programming in violation of 18 U.S.C. §§ 2511(1)(a)

  and 2520.

         36.     Defendants violated 18 U.S.C. §§ 2511(1)(a) and 2520 for tortious and illegal

  purposes, or for commercial advantage or private financial gain.

         37.     Defendants’ interception was intentional, and therefore illegal and prohibited.

  Such violations have and will continue to cause damage to DISH and NagraStar in an amount to

  be proven at trial. Unless restrained and enjoined by the Court, Defendants will continue to

  violate 18 U.S.C. §§ 2511(1)(a) and 2520.

                                     PRAYER FOR RELIEF

         WHEREFORE, DISH Network L.L.C. and NagraStar LLC seek judgment against

  Defendants as follows:

         A.      For a grant of permanent injunctive relief restraining and enjoining Defendants,

  and their employees, agents, representatives, attorneys, and all persons acting or claiming to act

  on their behalf or under their direction or authority, and all persons acting in concert or in

  participation with them, from circumventing the DISH and NagraStar security system or

  receiving without authorization DISH’s satellite transmissions of television programming;




                                               8
Case 1:18-cv-25240-DPG Document 1 Entered on FLSD Docket 12/13/2018 Page 9 of 10



         B.      For an order impounding all unauthorized receivers, dongles, software, and other

  devices, components, or parts thereof in the custody or control of Defendants that the Court has

  reasonable cause to believe were involved in a violation of the Digital Millennium Copyright

  Act, 17 U.S.C. § 1201, or the Communications Act, 47 U.S.C. § 605;

         C.      Award DISH and NagraStar the greater of its actual damages together with any

  profits made by Defendants that are attributable to the violations alleged herein, or statutory

  damages in the amount of up to $2,500 for each violation of 17 U.S.C. § 1201(a)(1), pursuant to

  17 U.S.C. §§ 1203(c)(2) and 1203(c)(3)(A);

         D.      Award DISH and NagraStar the greater of its actual damages together with any

  profits made by Defendants that are attributable to the violations alleged herein, or statutory

  damages in the amount of up to $10,000 for each violation of 47 U.S.C. § 605(a), pursuant to 47

  U.S.C. § 605(e)(3)(C)(i). DISH and NagraStar seek to increase that amount up to $100,000 for

  each violation, at the Court’s discretion, in accordance with 47 U.S.C. § 605(e)(3)(C)(ii);

         E.      Award DISH and NagraStar the greater of its actual damages together with any

  profits made by Defendants that are attributable to the violations alleged herein, or statutory

  damages in the amount of $100 per day for each violation of 18 U.S.C. §§ 2511(1)(a) or $10,000,

  pursuant to 18 U.S.C. § 2520(c)(2);

         F.      Award DISH and NagraStar punitive damages pursuant to 18 U.S.C. §

  2520(b)(2);

         G.      For an award of DISH and NagraStar’s costs, attorneys’ fees, and investigative

  expenses under 17 U.S.C. § 1203(b)(4)-(5), 47 U.S.C. § 605(e)(3)(B)(iii), and 18 U.S.C. §

  2520(b)(3);




                                                9
Case 1:18-cv-25240-DPG Document 1 Entered on FLSD Docket 12/13/2018 Page 10 of 10



         H.     For pre and post-judgment interest on all damages, from the earliest date

  permitted by law at the maximum rate permitted by law; and

         I.     For such additional relief as the Court deems just and equitable.

  Dated: December 13, 2018                    Respectfully submitted,

                                                s/ James A. Boatman, Jr.
                                              James A. Boatman, Jr.
                                              jab@boatman-law.com
                                              Florida Bar No. 0130184
                                              THE BOATMAN LAW FIRM PA
                                              3021 Airport-Pulling Road North, Suite 202
                                              Naples, FL 34105
                                              Telephone: (239) 330-1494

                                              Attorneys for Plaintiffs DISH Network
                                              L.L.C. and NagraStar LLC




                                              10
